Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       December 14, 2021



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 55935-8-II

                               Respondent,

        v.                                                   UNPUBLISHED OPINION

 RANDY COY HENDERSON,

                               Appellant.



       MAXA, J. – Randy Henderson appeals the trial court’s order dismissing his conviction for

unlawful possession of a controlled substance without prejudice, based on State v. Blake, 197

Wn.2d 170, 481 P.3d 521 (2021). Henderson argues and the State concedes that the dismissal

should have been with prejudice. We accept the State’s concession, and remand for the trial

court to vacate Henderson’s conviction and to dismiss the case with prejudice.

                                             FACTS

       In 1994, Henderson was convicted of possession of methamphetamine. In May 2021,

after the Blake decision was issued, Henderson filed a motion to vacate his conviction under CrR

7.8(b). The State also filed a motion to vacate, and asked the court to dismiss the conviction

without prejudice. The trial court granted the State’s motion to vacate Henderson’s conviction

and dismissed the case without prejudice.

       Henderson appeals the trial court’s order.
No. 55935-8-II


                                              ANALYSIS

          In Blake, the Supreme Court held that Washington’s strict liability drug possession

statute, RCW 69.50.4013(1), violates state and federal due process clauses and therefore is void.

197 Wn.2d at 195. As a result of the Supreme Court's holding in Blake, any conviction based on

RCW 69.50.4013(1) is invalid and anyone who has been convicted under that statute is entitled

to have their conviction vacated. State v. LaBounty, 17 Wn. App. 2d 576, 581, 487 P.3d 221

(2021).

          Because Henderson’s conviction is invalid, it must be vacated and the case dismissed

with prejudice. Therefore, the trial court erred in dismissing the case without prejudice.

                                            CONCLUSION

          We remand for the trial court to vacate Henderson’s 1994 conviction for unlawful

possession of a controlled substance and dismiss the case with prejudice.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                        MAXA, J.


 We concur:



 WORSWICK, J.




 LEE, C.J.




                                                    2